Title: To George Washington from Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von] Steuben, 24 October 1780
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von]
To: Washington, George


                  
                     Sir,
                     Philadelphia, Oct. 24th 1780
                  
                  Mr de Pontiere, a French Gentleman of merit, arrived with me in
                     this Country. Congress appointed him a Captain of Horse at York Town in
                     February 1778. About that same time the late Col. Pulavski raised his Legion,
                     & at my recommendation Capt. Pontiere was one of the first Officers
                     employed in it. All the accounts I have had of this Officer ever since he has
                     been in the Service, have concurred to represent him as brave, careful
                     & attentive to all his Duties. He never was needlessly absent from his
                     Corps & distinguished himself on Several Occasions. His Legion having
                     been utterly destroyed, he is now absolutely unemployed, tho’ he has a great
                     desire to continue in the service. I cannot help recommending him strongly to
                     Your Excellency. The new arrangement of our Cavalry, to which will be joined
                     Companies of Chasseurs, will perhaps offer an Opportunity of employing him. If
                     not, I believe he is one of those foreign Officers whom Congress wish to See
                     employed in Col. Hazen’s Regiment. I beg you will please to grant your
                     protection to this Officer. He certainly deserves it, & his Conduct
                     entitles him not to be forgot in the new Arrangement. I am with great respect,
                     sir Your Excellency’s most obedient humble servant
                  
                     Steuben
                     Maj: General
                  
               